                             UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF
                              MISSISSIPPI EASTERN DIVISION

   AVA TEVERBAUGH                                                                   PLAINTIFF

   V.                                              CIVIL ACTION NO. 2:19-mc-159-KS-MTP



   LIMA ONE CAPITAL, LLC                                                          DEFENDANT


                                            ORDER

        This matter is before the Court on Ms. Teverbaugh’s Motion for Default Judgment [13]

and Motion to Confirm Arbitration Award [1]. After Lima One Capital, LLC (“Lima One”)

failed to respond to the original Motion, Ms. Teverbaugh sought entry of default, which was

entered on January 16, 2020 [12]. Ms. Teverbaugh now moves for entry of a default judgment.

However, due to the unique nature of Motions for Confirmation under the Federal Arbitration

Act, the Court will decline to enter a default judgment and will characterize the Motion for

Confirmation as an unopposed motion for summary judgment. See Smartprice.com, Inc. v. Long

Distance Svcs., Inc. No. SA-07-cv-87, 2007 WL 1341412 at *1 (W.D. Tex. May 4, 2007). For

the reasons stated below, the Motion for Confirmation is denied, and the Motion for Default

Judgment is dismissed.

I. BACKGROUND

        On October 23, 2019, Ms. Teverbaugh filed her Motion for Confirmation, pursuant to 9

U.S.C. § 9 and attached to her Motion the following: (1) an “Arbitration Hearing Notification”;

(2) an “All Purpose Proof of Service”; and (3) a “Final Arbitration Award.” In her Motion for

Confirmation, Ms. Teverbaugh asks the Court to confirm the award, which she claims to be for

$327,600.00. It appears Lima One was served with the Motion for Confirmation via its
registered agent in Mississippi on December 20, 2019. [10]. Lima One has not answered or

responded in any way to the Motion for Confirmation. The Court now finds it necessary to

address both motions.

II. LEGAL ANALYSIS

       1. A Default Judgment Is Not Proper.

       Federal Rule of Civil Procedure 81(a)(6)(B) states that in proceedings under the Federal

Arbitration Act (“FAA”), “these rules apply only to the extent that matters of procedure are not

provided for in those statutes.” Under the FAA, an application for confirmation of an arbitrator’s

award, or any application to this Court, “shall be made and heard in the manner provided by law

for the making and hearing of motions, except as otherwise herein expressly provided.” 9 U.S.C.

§ 6 (emphasis added). Thus, the statute makes clear that matters submitted to this Court pertaining

to arbitration are motions, not actions. See Alstom Power, Inc. v. S&B Eng. & Constructors, No.

3:04-cv-2730, 2007 WL 1284968, *2 (N.D. Tex. Apr. 30, 2007). Ms. Teverbaugh’s application,

which has been properly docketed as a motion, is not a Complaint or civil action to which Rule

55, governing default judgments, applies. See id. (citing D.H. Blair & Co., Inc. v. Gottdiener, 462

F.3d 95 (2d Cir. 2006)). In Gottdiener, the Second Circuit held that in the context of a motion

seeking to confirm an arbitration award, default judgment was inappropriate, and district court

should have treated the petitioner’s motion to confirm as unopposed summary judgment motion.

462 F. 3d at 109-110. As the Second Circuit stated:

               We conclude that default judgments in confirmation / vacatur proceedings
               are generally inappropriate. A motion to confirm or vacate an award is
               generally accompanied by a record, such as an agreement to arbitrate and
               the arbitration award decision itself, that may resolve many of the merits or
               at least command judicial deference. When a court has before it such a
               record, rather than only the allegations of one party found in complaints, the
               judgment the court enters should be based on the record. It does not follow,

                                                 2
               of course, that the non-movant can simply ignore such a motion. If the non-
               movant does not respond, its failure to contest issues not resolved by the
               record will weigh against it.... [T]he petition and accompanying record
               should have been treated as akin to a motion for summary judgment based
               on the movant's submissions.... [T]he lack of a response does not justify a
               default judgment because, even where a non-moving party fails to respond
               to a motion for summary judgment, a court may not grant the motion
               without first examining the moving party's submission to determine if it has
               met its burden of demonstrating that no material issue of fact remains for
               trial. If the evidence submitted in support of the summary judgment motion
               does not meet the movant's burden of production, then summary judgment
               must be denied even if no opposing evidentiary matter is presented.


Id. As the Western District of Texas noted, the Fifth Circuit has not spoken to this issue. See

Smartprice.com, 2007 WL 1341412, at *3. Therefore, just as our sister court did, so too shall this

Court adopt such a standard and dismiss the Motion for Default Judgment [13]. See id. The Court

will now evaluate the propriety of the Motion for Confirmation.

               2. The Application is Not Properly Before the Court.

        Section 13 of the FAA states, in relevant part:

        The party moving for an order confirming, modifying, or correcting an award shall,
        at the time such order is filed with the clerk for the entry of judgment thereon, also
        file the following papers with the clerk:
        (a) The agreement; the selection or appointment, if any, of an additional arbitrator
        or umpire; and each written extension of the time, if any, within which to make the
        award.
        (b) The award.
        (c) Each notice, affidavit, or other paper used upon an application to confirm,
        modify, or correct the award, and a copy of each order of the court upon such an
        application.


In this case, Ms. Teverbaugh has failed to comply with Section 13 as she has not attached any

underlying arbitration agreement with Lima One.

        Under the FAA, a court may confirm an arbitration award “[i]f the parties in their

agreement have agreed that a judgment of the court shall be entered upon the award made pursuant

                                                  3
to the arbitration . . . .” 9 U.S.C. § 9. Thus, in order to obtain confirmation, Section 13 requires that

the moving party file the agreement, the award, and each notice, affidavit, or other paper used to

confirm, modify or correct the award. “This allows the Court to determine whether a valid

arbitration agreement and award exist upon which it can base its judgment.” Meekins v. Lakeview

Loan Servicing, LLC, No. 3:19-cv-501, 2019 WL 7340300, at *2 (E.D. Va. Dec. 30, 2019) (citing

a case from the Western District of North Carolina, wherein the court held that “[w]ithout the filings

required by § 13, the Court is unable to conclude from the record that a valid arbitration and award

exist and is therefore unable to determine whether the Petitioner is entitled to judgment as a matter

of law”).

          Such is the case here. Without an underlying valid arbitration agreement, the Court is

 unable to conclude that confirmation is proper. Upon reading the Final Arbitration Award,

 candidly, the Court has serious misgivings that there is a valid agreement and award in the case.

 First, the Final Award was issued by Sitcomm Arbitration Association (“SAA”). [1-1] at pp. 4-

 22. 1 The award recites no particular findings of wrongdoing on the part of Lima One and, as one

 court has described a quite similar award by SAA, it is “a bizarre jumble of inconsistent,

 nonsensical word salad.” U.S. Bank Nat’l Ass’n v. Nichols, 2019 WL 4276995, at *2 (N.D. Okla.

 Sept. 10, 2019). Also concerning is the fact that the “Arbitration Hearing Notification” purportedly

 sent to Lima Capital failed to provide a location for the arbitration, which according the Final


 1
   There has been a recent rash of cases involving arbitration awards issued by arbitrators with SAA filed not only in
 this Court but also in other jurisdictions. See, e.g., Brown v. Ally Financial, Inc., 2019 WL 6718672 (S.D. Miss. Dec.
 10, 2019); Imperial Indus. Supply Co. v. Thomas, No. 2:19-CV-129-KS-MTP (S.D. Miss. Sept. 13, 2019); Nichols v.
 U.S. Bank, Nat’l Assoc., No. 2:19-mc-162 (S.D. Miss. Oct. 28, 2019); Kahapea v. Hawaii State Fed. Credit Union,
 No. 2:19-mc-185 (S.D. Miss. Nov. 20, 2019); Pennymac Loan Svcs., LLC v. Kahapea, No. 2:19-cv-193 (S.D. Miss.
 Dec. 11, 2019); Teverbaugh v. Lima One Capital, LLC, No. 1:19-cv-5482 (N.D. Ill. Aug. 14, 2019); Teverbaugh v.
 First Guaranty Mortg. Corp., No. 1:19-cv-5485 (N.D. Ill. Aug. 14, 2019); U.S. Bank Nat'l Ass'n v. Nichols, No. 19-
 CV-482, 2019 WL 4276995, at *1 (N.D. Okla. Sept. 10, 2019); Kalmowitz v. Fed. Home Mortg. Corp., No. 6:19-mc-
 10, 2019 WL 6249298 (E.D. Tex. Oct. 22, 2019); Meekins v. Lakeview Loan Servicing, LLC, No. 3:19-cv-501, 2019
 WL 7340300 (E.D. Va. Dec. 30, 2019). It appears Ms. Teverbaugh may be party to a few of these other cases.


                                                           4
Arbitration Award, took place in Laurel, Mississippi. [1-2] at p. 22. Nowhere in the Notification

is an address in Laurel, Mississippi mentioned. [1-2] at p. 1.

       In addition to failing to provide the underlying contract containing a valid arbitration

provision, Ms. Teverbaugh has also failed to attach other notices and a copy of any orders from

other courts addressing prior applications. It appears from a review of the docket in Teverbaugh v.

Lima One Capital, LLC, No. 1:19-cv-5482 (N.D. Ill. Aug. 14, 2019), Ms. Teverbaugh attempted

to confirm this same arbitration award, which was denied. See CM/ECF Doc. No. 25, 1:19-cv-

5482 (N.D. Ill. Oct. 23, 2019). While there is not a copy of the Final Arbitration Award in that

case, there is a request to confirm an “arbitration award” of the exact same amount of $327,600

against Lima Capital. Curiously, the very day Judge Charles Kocoras denied Ms. Teverbaugh’s

motion in the United States District Court for the Northern District of Illinois, she filed her Motion

for Confirmation in this Court.

III.   CONCLUSION

          Due to the various deficiencies in the record, as noted herein, with regard to the

documents required to be filed with a motion seeking to confirm an arbitration award, the Court

ORDERS that the Motion for Confirmation [1] is hereby denied without prejudice to rectifying

the record to properly support such request. Plaintiff shall supplement the record on or before

February 7, 2019; otherwise, the motion will be denied with prejudice.

          It is further ORDERED that Ms. Teverbaugh is hereby advised that should she submit

a contract sufficiently similar to the “Conditional Acceptance for the Value/For Proof of

Claim/Agreement,” which this Court recently found to be invalid in the case of Imperial




                                                  5
Industrial Supply v. Quintana Thomas, et al., No. 2:19-cv-129-KS-MTP, Doc. No. 28 (S.D.

Miss. Jan 8, 2020), the Court will consider Rule 11 sanctions against her in this matter.

         SO ORDERED AND ADJUDGED this 28th day of January 2020.


                                                      /s/ Keith Starrett __________________
                                                      KEITH STARRETT
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
